Citation Nr: 1743057	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected status post L4-L5, S1 discectomy with residual scar, intervertebral disc disease, sciatic nerve involvement and lumbar degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1985 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now lies with the RO in Albuquerque, New Mexico.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development is required prior to adjudicating the instant claims.

The Board finds that a remand is necessary to conduct an additional VA examination in light of the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Disabilities evaluated on the basis of limitation of motion, such as the Veteran's lower back disability, require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), pertaining to functional impairment.  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's lower back was most recently examined by a VA contract examiner in June 2011, but unfortunately, the examination report does not fully meet the specifications of Correia.  The examination report contains range of motion testing, but it is unclear if the testing was performed for active and passive motion or for weight-bearing and nonweight-bearing.  Further, the Veteran indicated at his September 2016 Board hearing that his chronic pain associated with his lower back disability has worsened since his last exam, requiring increased dosages of medication.  The Veteran also testified that he has developed severe pain associated with his lower back that radiates down his right leg, potentially warranting a separate compensable rating for radiculopathy of the right lower extremity.  Accordingly, an additional examination is therefore necessary under 38 C.F.R. § 3.159(c)(4) to ensure compliance with the Court's decision in Correia, and to assess the current nature of the Veteran's lower back disability and any associated neurological impairment.

The Veteran also testified at his September 2016 hearing that he was scheduled for an MRI of his lower back in November 2016 related to a possible surgical procedure; however, no records associated with the MRI or any subsequent surgery are present in the claims file.  VA has a statutory duty to assist a claimant in obtaining relevant records of medical treatment or examination at VA healthcare facilities or done at the expense of VA, if the claimant furnishes information sufficient to locate those records.  See 38 U.S.C.A. § 5103A(b), (c)(1); 38 C.F.R. § 3.159(c)(3).  As such, VA's duty to assist the Veteran has not been fulfilled and a remand is necessary.  Since the record also indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding post-service VA treatment records from April 2013 to present, to include any records associated with the Veteran's November 2016 MRI and/or subsequent surgery related to his lower back disability.

2.  After obtaining any necessary authorizations from the Veteran, associate with the claims file any outstanding private treatment records relevant to the issue currently on appeal.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected lower back disability, to include any radiculopathy of the left and right lower extremities.

All indicated tests should be performed and all findings reported in detail.  The examiner should provide complete range-of-motion findings for the lumbar spine, reported in degrees.  The examiner should measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether the Veteran's low back disability is manifested by weakened movement, premature or excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss.

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neurological impairment associated with the low back disability, including lower extremity radiculopathy.  Also specify the severity of this associated impairment in terms of whether mild, moderate, moderately severe, or severe.

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome (IVDS) and should describe the frequency and duration of any periods during which IVDS has required bed rest prescribed by a physician and treatment by a physician.

4.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




